Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                   Scott S. Harris
                                                                   Clerk of the Court

                                  October 19, 2015                 (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Steven LaWayne Nelson
              v. Texas
              No. 15-5265
              (Your No. AP-76,924)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,


                                                           4-fy
                                          Scott S. Harris, Clerk




                                                                   RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                     OCT 26 2015

                                                               AbeIAco8ta,Cte?k